Title: To James Madison from John G. Jackson, 19 April 1813
From: Jackson, John G.
To: Madison, James


My dear Sir,
Clarksburg April 19th 1813
You have heard no doubt that the Republicans have taken me up for Congress in this district, & the question is now settled in my favor. The Election was held here on this day, I obtained 549 votes, Mr. Wilson 205 Majority in Harrison 344. My Majority in Ohio was 83 Wilsons in Monongalia 173—giving me an aggregate majority of 254 votes. Brooke County will vote next Monday it gives usually 300 votes of which I shall obtain two thirds. I am gratified at this triumph because it will strengthen the cause of my Country, tho individually I do not wish to be in Congress again yet so it is unfortunately that we can not elect any other Republican in the district.
Offer my affectionate regards to Mrs. Madison, My wife & Mary send theirs. Yours most truly
J G Jackson
